Exhibit 10.1

 

Execution Version

 

LIMITED WAIVER, BORROWING BASE REDETERMINATION AGREEMENT, AND AMENDMENT NO. 7 TO
CREDIT AGREEMENT

 

THIS LIMITED WAIVER, BORROWING BASE REDETERMINATION AGREEMENT, AND AMENDMENT NO.
7 TO CREDIT AGREEMENT (this “Agreement”) is entered into effective as of
January 4, 2018 (the “Waiver Effective Date”), among LONESTAR RESOURCES AMERICA
INC., a Delaware corporation (“Borrower”), the Guarantors party hereto,
CITIBANK, N.A., a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”), and the other financial institutions executing this Agreement.

 

R E C I T A L S

 

A.                                    The Borrower, the financial institutions
party thereto from time to time (the “Lenders”), the Issuing Bank, and
Administrative Agent are parties to that certain Credit Agreement dated as of
July 28, 2015, as amended or otherwise modified by a Limited Consent and Waiver
dated as of October 7, 2015, a First Amendment to Credit Agreement dated as of
April 29, 2016, a Second Amendment to Credit Agreement dated as of May 19, 2016,
a Third Amendment to Credit Agreement dated as of July 22, 2016, a Fourth
Amendment to Credit Agreement dated as of November 23, 2016, a Fifth Amendment
to Credit Agreement and Limited Waiver dated as of December 29, 2016, and a
Sixth Amendment and Joinder to Credit Agreement dated as of June 15, 2017 (as so
amended or otherwise modified and as may be further amended or otherwise
modified from time to time, including, without limitation, by this Agreement,
the “Credit Agreement”).

 

B.                                    The Borrower has advised the
Administrative Agent that it is proposing to issue those certain “11.250% Senior
Notes due 2023” pursuant to that certain indenture dated as of January 4, 2018
(the “11.250% Notes”), and that the proceeds of the 11.250% Notes will be used
(a) to repay the Existing 8.750% Notes and (b) to prepay a portion of the
outstanding principal amount of the Loans.

 

C.                                    The Borrower has requested that the
Administrative Agent, the Issuing Bank, and the Lenders waive the automatic
reduction to the Borrowing Base that would otherwise occur in connection with
the incurrence of the 11.250% Notes pursuant to Section 2.07(e)(iii) of the
Credit Agreement (the “BB Requirement”).

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Same Terms.

 

(a)                                 All terms used herein which are defined in
the Credit Agreement shall have the same meanings when used herein, unless the
context hereof otherwise requires or provides.  In addition, (i) all references
in the Loan Documents to the “Agreement” shall mean the Credit Agreement as the
same shall hereafter be amended or otherwise modified from time to time, and
(ii) all references in the Loan Documents to the “Loan Documents” shall mean the
Loan Documents as the same shall hereafter be amended or otherwise modified from
time to time.

 

(b)                                 Section 1.04 of the Credit Agreement is
hereby incorporated herein mutatis mutandis.

 

--------------------------------------------------------------------------------


 

2.                                      Redetermination of the Borrowing Base.

 

(a)                                 Subject to the terms of this Agreement, as
of the Waiver Effective Date, the Borrowing Base shall be $160,000,000, and such
Borrowing Base shall remain in effect at such amount until the Borrowing Base is
redetermined or adjusted in accordance with the Credit Agreement.

 

(b)                                 The parties hereto hereby acknowledge and
agree that the Borrowing Base established pursuant to this Section 2 shall
constitute the Scheduled Redetermination of the Borrowing Base effective as of
November 1, 2017, under Section 2.07 of the Credit Agreement. The Administrative
Agent, the Issuing Bank, the Lenders, and the Borrower hereby waive any required
notices, notice periods, and timing requirements under the Credit Agreement
(both before and after giving effect to this Agreement) in connection with the
redetermination of the Borrowing Base under the Credit Agreement as set forth in
this Agreement.

 

3.                                      Limited Waiver.  Subject to the terms of
this Agreement and in reliance on the representations, warranties, covenants and
agreements contained in this Agreement, (a) notwithstanding the  requirements of
Section 2.07(e)(iii) of the Credit Agreement, as of the Waiver Effective Date,
the Administrative Agent, the Issuing Bank, and the Lenders hereby waive the BB
Requirement and hereby agree and acknowledge that the incurrence of the 11.250%
Notes shall not cause the Borrowing Base to be reduced pursuant to
Section 2.07(e)(iii) of the Credit Agreement and (b) the Administrative Agent,
the Issuing Bank, and the Lenders hereby waive any Default or Event of Default
arising under Section 10.01(c) and (d) of the Credit Agreement as a result of
the Borrower’s failure to timely join Lonestar BR Disposal LLC, a Texas limited
liability company (“Disposal”) and La Salle Eagle Ford Gathering Line LLC, a
Texas limited liability company (“La Salle”) as Guarantors pursuant to
Section 8.14 of the Credit Agreement.  The waivers set forth in this Section 3
are limited and do not relate to any other covenant or provision of the Credit
Agreement or any other Loan Document.

 

4.                                      Exiting Lender; Reallocation of
Commitments.

 

(a)                                 Each party hereto hereby agrees and confirms
that after giving effect to this Agreement the Commitment of BOKF, NA dba Bank
of Texas (the “Exiting Lender”) shall be $0, its commitments to lend and all
obligations under the Credit Agreement shall be terminated, and the Exiting
Lender shall cease to be a Lender for all purposes under the Loan Documents
(other than in respect of any terms and conditions of the Credit Agreement
(including, without limitation, Section 12.03 of the Credit Agreement), which by
their terms survive any cancellation of commitments, repayment in full of any
obligations or the termination of any existing Loan Document).

 

(b)                                 On the Waiver Effective Date, each of the
Lenders (including the Exiting Lender) under the Credit Agreement hereby sells,
assigns, transfers and conveys to the Lenders hereunder (excluding the Exiting
Lender), and each of the Lenders (excluding the Exiting Lender) hereby purchases
and accepts so much of the aggregate Commitments under, and Loans and
participations in Letters of Credit outstanding under, the Credit Agreement such
that, immediately after giving effect to this Agreement, including the amendment
to the Credit Agreement set forth in Section 5 hereof, the relevant Commitments
of each Lender (excluding the Exiting Lender) shall be as set forth on Annex I
hereto (it being understood that (i) if any Letters of Credit are outstanding
under the Credit Agreement as of the Waiver Effective Date, then each of the
Lenders (excluding the Exiting Lender) shall have purchased and accepted from
such other Lenders (including the Exiting Lender), a participation in such
outstanding Letters of Credit based on its respective Applicable

 

2

--------------------------------------------------------------------------------


 

Percentage as reflected on Annex I hereto and (ii) any other adjustments shall
be made as the Administrative Agent shall specify so that the Revolving Credit
Exposure applicable to each Lender (excluding the Exiting Lender) equals its
Applicable Percentage (after giving effect to this Agreement) of the aggregate
Revolving Credit Exposure of all Lenders (excluding the Exiting Lender).  The
foregoing assignments, transfers and conveyances are without recourse to any
Lender (including the Exiting Lender) and without any warranties whatsoever by
the Administrative Agent or any Lender (including the Exiting Lender) as to
title, enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Lender (including the Exiting Lender) that it has not previously sold,
transferred, conveyed or encumbered such interests.

 

5.                                      Amendment to Annex I of the Credit
Agreement.  Annex I (List of Maximum Credit Amounts) to the Credit Agreement is
hereby deleted and replaced with Annex I hereto.

 

6.                                      Conditions Precedent.  The obligations
and agreements of the Lenders as set forth in this Agreement are subject to the
satisfaction (in the reasonable opinion of the Administrative Agent), unless
waived in writing by Administrative Agent, of each of the following conditions
(and upon such satisfaction, this Agreement shall be deemed to be effective as
of the Waiver Effective Date):

 

(a)                                 Agreement.  The Administrative Agent shall
have received executed counterparts of this Agreement from each of the Borrower,
the Guarantors, the Administrative Agent, the Issuing Bank, the Lenders, and the
Exiting Lender.

 

(b)                                 Senior Note Documents.  The Administrative
Agent shall have received copies, certified by a Responsible Officer as true and
complete, of each Permitted Senior Debt Document related to the 11.250% Notes as
required by Section 8.01(r) of the Credit Agreement.

 

(c)                                  Prepayment.  Substantially
contemporaneously with the issuance of the 11.250% Notes, the Borrower shall
have prepaid a portion of the outstanding principal amount of the Loans in an
amount not to be less than $80,000,000.

 

(d)                                 Discharge of Notes.  Substantially
contemporaneously with the issuance of the 11.250% Notes, the Existing 8.750%
Notes shall have been satisfied and discharged pursuant to the terms of the
indenture dated as of April 4, 2014, governing the Existing 8.750% Notes.

 

(e)                                  Joinder of Subsidiaries.  The
Administrative Agent shall have received (i) joinder agreements, each duly
executed by Disposal, La Salle, and the Administrative Agent, in substantially
the form attached as (A) Exhibit A to the Security Agreement dated as of
July 28, 2015 (as amended or otherwise modified from time to time), by each of
the Subsidiaries and Affiliates of the Borrower party thereto from time to time
in favor of the Administrative Agent and (B) Exhibit A to the Unconditional
Guaranty dated as of July 28, 2015 (as amended or otherwise modified from time
to time), by each of the Subsidiaries and Affiliates of the Borrower party
thereto from time to time in favor of the Administrative Agent, (ii) UCC
financing statements in form and substance reasonably satisfactory to the
Administrative Agent listing each of Disposal and La Salle as the debtor and the
Administrative Agent as the secured party, and (iii) such other Security
Instruments, documents, certificates, and instruments required to be delivered
by a new Subsidiary under the Loan Documents.

 

(f)                                   Fees and Expenses.  The Administrative
Agent shall have received payment of all fees and expenses due to the Arranger
and the Administrative Agent, in each case, in connection with this Agreement
and the Credit Agreement and, in the case of expenses and legal fees, to the
extent invoiced in reasonable detail at least two (2) Business Days prior to the
Waiver Effective Date (except as otherwise reasonably agreed by the Borrower)
and required to be paid on the Waiver Effective Date.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Representations and Warranties.  On and as
of the Waiver Effective Date, after giving effect to this Agreement and the
transactions contemplated hereby, the representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the Waiver Effective Date, such representations and warranties shall continue to
be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date.

 

(h)                                 Repayment of Exiting Lender.  The Exiting
Lender shall have been paid (or will be paid substantially concurrent with the
closing of this Agreement) an amount equal to the outstanding principal of such
Exiting Lender’s Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to the Exiting Lender under
the Credit Agreement; provided, however, that the Exiting Lender hereby waives
any right to receive any payments under Section 5.02 of the Credit Agreement as
a result of such payments.

 

7.                                      Certain Representations.  Borrower
represents and warrants that, as of the Waiver Effective Date:  (a) Borrower has
full power and authority to execute this Agreement, and this Agreement
constitutes the legal, valid and binding obligation of Borrower enforceable in
accordance with its terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; and (b) no authorization, approval, consent or other action
by, notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower of this
Agreement.  In addition, Borrower represents that after giving effect to this
Agreement and the transactions contemplated hereby all representations and
warranties of the Borrower and the Guarantors set forth in the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects (without duplication of materiality) on and as of the Waiver Effective
Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Waiver Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects (without duplication of materiality) as of such
specified earlier date.

 

8.                                      Reaffirmation of Security Documents. 
Each Loan Party (a) reaffirms the terms of and its obligations (and the security
interests granted by it) under each Security Instrument to which it is a party,
and agrees that each such Security Instrument will continue in full force and
effect to secure the Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and (b) acknowledges, represents, warrants
and agrees that the Liens and security interests granted by it pursuant to the
Security Instruments are valid, enforceable and subsisting and create a security
interest to secure the Obligations.

 

9.                                      Reaffirmation of the Guaranty.  Each
Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty Agreement are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Obligations, as such Obligations as the
same may be amended, supplemented, or otherwise modified from time to time, and
its execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty Agreement,
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Loan Documents.

 

4

--------------------------------------------------------------------------------


 

10.                               No Further Amendments.  Except as previously
amended in writing or as modified hereby, the Credit Agreement shall remain
unchanged and all provisions shall remain fully effective between the parties.

 

11.                               Acknowledgments and Agreements.  Borrower
acknowledges that on the date hereof all outstanding Obligations are payable in
accordance with their terms, and Borrower (a) waives any defense, offset,
counterclaim or recoupment with respect thereto and (b) releases and discharges
Administrative Agent and Lenders and their officers, directors, employees,
agents, shareholders, affiliates and attorneys (the “Released Parties”) from any
and all obligations, indebtedness, liabilities, claims, rights, causes of action
or other demands whatsoever, whether known or unknown, suspected or unsuspected,
in law or equity, which Borrower ever had, now has or claims to have or may have
against any Released Party arising prior to the Waiver Effective Date and from
or in connection with the Loan Documents or the transactions contemplated
thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party, as determined by final non-appealable order of a court of
competent jurisdiction.  Borrower, Administrative Agent, Issuing Bank, and each
Lender do hereby adopt, ratify and confirm the Credit Agreement and acknowledge
and agree that the Credit Agreement is and remains in full force and effect. 
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement and under the other Loan Documents, are not impaired in any
respect by this Agreement.  Any breach of any representations, warranties and
covenants under this Agreement shall be an Event of Default under the Credit
Agreement (subject to applicable notice and cure periods as set forth in the
Credit Agreement).

 

12.                               Limitation on Agreements.  The waivers set
forth herein are limited precisely as written and shall not be deemed (a) to be
a consent under or a waiver of or an amendment to any other term or condition in
the Credit Agreement or any of the Loan Documents, other than as specifically
set forth herein, or (b) to prejudice any right or rights that Administrative
Agent now has or may have in the future under or in connection with the Credit
Agreement and the other Loan Documents or any of the other documents referred to
herein or therein.  This Agreement shall constitute a Loan Document for all
purposes.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when executed and delivered shall
be deemed an original, but all of which constitute one instrument.  In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one counterpart thereof signed by each of the parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or by e-mail “PDF” copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

14.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the Credit Agreement.

 

15.                               Invalidity.  In the event that any one or more
of the provisions contained in this Agreement shall be held invalid, illegal or
unenforceable in any respect under any applicable Governmental Requirement, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.

 

16.                               Incorporation of Certain Provisions by
Reference.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
The other provisions of Section 12.09 of the Credit Agreement captioned “
Governing Law; Jurisdiction;

 

5

--------------------------------------------------------------------------------


 

Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.

 

17.                               Entirety, Etc.  This Agreement and all of the
other Loan Documents embody the entire agreement between the parties.  THIS
AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[This space is left intentionally blank.  Signature pages follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

 

 

BORROWER:

 

 

 

LONESTAR RESOURCES AMERICA INC.

 

 

 

 

 

 

By:

/s/ Frank D. Bracken, III

 

Name:

Frank D. Bracken, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

ALBANY SERVICES L L C

 

AMADEUS PETROLEUM INC.

 

T-N-T ENGINEERING, INC.

 

 

 

 

 

 

Each By:

/s/ Frank D. Bracken, III

 

Name:

Frank D. Bracken, III

 

Title:

President

 

 

 

 

 

 

 

EAGLEFORD GAS, LLC

 

EAGLEFORD GAS 2, LLC

 

EAGLEFORD GAS 3, LLC

 

EAGLEFORD GAS 4, LLC

 

EAGLEFORD GAS 5, LLC

 

EAGLEFORD GAS 6, LLC

 

EAGLEFORD GAS 7, LLC

 

EAGLEFORD GAS 8, LLC

 

EAGLEFORD GAS 10, LLC

 

LONESTAR OPERATING, LLC

 

LONESTAR RESOURCES, INC.

 

POPLAR ENERGY, LLC

 

LA SALLE EAGLE FORD GATHERING LINE LLC

 

LONESTAR BR DISPOSAL LLC

 

 

 

 

 

 

 

Each By:

/s/ Frank D. Bracken, III

 

Name:

Frank D. Bracken, III

 

Title:

Chief Executive Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/ISSUING BANK:

 

 

 

CITIBANK, N.A.,

 

as Administrative Agent and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Jarrod Bourgeois

 

Name:

Jarrod Bourgeois

 

Title:

Senior Vice President

 

 

 

 

 

 

 

LENDERS:

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jarrod Bourgeois

 

Name:

Jarrod Bourgeois

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC, as a Lender

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

The undersigned is executing this Agreement for the sole purpose of Section 4
hereof.

 

 

 

BOKF, NA dba BANK OF TEXAS, as the Exiting Lender

 

 

 

 

 

 

 

By:

/s/ Colin Watson

 

Name:

Colin Watson

 

Title:

Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kari McDaniel

 

Name:

Kari McDaniel

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Theresa M. Benson

 

Name:

Theresa M. Benson

 

Title:

Authorized Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Citibank, N.A.

 

31.875000000

%

$

159,375,000.00

 

JPMorgan Chase Bank, N.A.

 

24.062500000

%

$

120,312,500.00

 

ABN AMRO Capital USA LLC

 

23.437500000

%

$

117,187,500.00

 

Comerica Bank

 

9.375000000

%

$

46,875,000.00

 

Barclays Bank PLC

 

5.625000000

%

$

28,125,000.00

 

Compass Bank

 

5.625000000

%

$

28,125,000.00

 

TOTAL

 

100.000000000

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------